                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT BLUEFIELD


UNITED STATES OF AMERICA

V.                                           CRIMINAL NO. 2:09-00076

DON LAMONT WILKERSON


                       MEMORANDUM OPINION AND ORDER

     In Charleston, on October 2, 2018, came the defendant, Don Lamont

Wilkerson, in person and by counsel, Gerald M. Titus; came the United

States by Gabriele Wohl, Assistant U.S. Attorney; and came United

States Probation Officer Justin Gibson, for a hearing on the petition

to revoke the defendant’s term of supervised release.

     The court informed the defendant of the alleged violations

contained in the petition to revoke the term of supervised release,

filed on September 20, 2016.   The court advised the defendant that,

pursuant to Rule 32.1(b) of the Federal Rules of Criminal Procedure,

he has the right to a hearing and assistance of counsel before his

term of supervised release could be revoked.   The United States moved

to dismiss the first paragraph of violation number 1, which included

the violation of the defendant being arrested and charged with fleeing

in a vehicle and driving without headlights.   The court granted the

United States’ motion to dismiss this portion of the violation.   The

defendant made objections to the conclusion within violation number 1 ,

which details that the defendant has been charged with possession with

the intent to distribute methamphetamine.   The defendant did not make
objections to violation number 2, which is the violation of not

notifying the probation officer of an arrest.

     Having heard arguments of counsel, the court found that the

Guideline imprisonment range for the revocation of supervised release

upon such grounds was 18 to 24 months.      The court further found that

the Guideline ranges issued by the Sentencing Commission with respect

to revocation of probation and supervised release are policy

statements only and are not binding on the court.      Thus, the court

states that the relevant statutory provision is 18 U.S.C. §

3583(e)(3), which provides a maximum term of imprisonment of two

years.   Neither party objected to the Guideline range and statutory

penalty as determined by the court.       The court found that there was

sufficient information before the court on which to sentence defendant

without updating the presentence report in this case, especially given

that a new presentence report had been prepared in Criminal Action No.

2:16-00218-001.

     After giving counsel for both parties and defendant an

opportunity to speak regarding the matter for the disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984, that the

defendant’s term of supervised release be revoked, and he is to be

incarcerated for a term of twenty-four (24) months.      The sentence

imposed in this case is to run consecutive to the sentence of two-

hundred and forty (240) months imposed in Criminal Action No. 2:16-

00218-001.   See U.S.S.G. § 7B1.3(f).

     In considering the proper term of imprisonment to be imposed, the

court considered the factors set forth in 18 U.S.C. § 3553(a)(1),


                                      2
(a)(2)(B), (a)(2)(C), (a)(c)(D), (a)(4), (a)(5), (a)(6), and a(7), as

well as the Chapter 7 policy statements and concluded that the

sentence imposed is an appropriate sanction for the defendant’s breach

of trust, taking into account the nature and circumstances of the

offense and the history and characteristics of the defendant.            The

court further concluded that the sentence imposed will provide

adequate deterrence to criminal conduct and protect the public from

further crimes of the defendant.

        The defendant was informed of his right to appeal the court’s

findings and the revocation of his supervised release.             The defendant

was further informed that in order to initiate such an appeal, a

Notice of Appeal must be filed in this court within fourteen (14)

days.    The defendant was advised that if he wishes to appeal and

cannot afford to hire counsel to represent him on appeal, the court

will appoint counsel for him.    The defendant was further advised that

if he so requests, the Clerk of court will prepare and file a notice

of appeal on his behalf.

        The defendant was remanded to the custody of the United States

Marshals Service.

        The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal for

the Southern District of West Virginia, and the Probation Department

of this court.

        IT IS SO ORDERED this 3rd day of October 2018.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge
                                      3
